Citation Nr: 0923449	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).   
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service-connected disability compensation 
for PTSD.  The Veteran's DD 214 reflects that his military 
occupational specialty was field wireman, however, during the 
hearing he stated that he never served in that capacity.  The 
Veteran's service record of foreign service reflects that he 
was in Vietnam from March 1968 to October 1968.  His record 
of assignments reflects that he had a principal duty of 
company clerk during that period, and was assigned to the 
669th Tran Co (Lt Trk).  

In a written statement dated in October 2007, he described 
his claimed stressors.  He reported that he went on convoy 
runs to the Pleiku province and they encountered enemy dead 
bodies on the side of the road.  He further stated that they 
encountered sniper fire.  He also recounted seeing trucks 
which were towed back to the compound, including one truck in 
which one of their men had died which was covered in blood.  
The Veteran has submitted photographs of dead bodies which he 
asserts he took.  


The Board notes that no attempt has been made to corroborate 
the Veteran's claimed stressors, and his unit histories have 
not been obtained.  The Veteran has presented a statement 
from his treating VA psychiatrist stating that the 
psychiatrist believed that the Veteran had PTSD secondary to 
his combat experiences in convoys in Vietnam.  In light of 
this, the Board is of the opinion that additional efforts are 
required to attempt to verify the Veteran's stressor 
incidents.  Accordingly, a remand is required.

The Board also finds that a VA psychiatric examination is 
required on this issue to determine whether the criteria for 
PTSD are met based on any particular stressors which might 
get verified.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should attempt to obtain 
verification of the Veteran's claimed 
exposure to stressors by submitting a 
report, consisting of the stressors 
asserted by the Veteran, along with 
copies of the Veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to the 
Army and Joint Service Records Research 
Center (or JSRRC).  The RO should also 
request review of all available records 
for the Veteran's unit while overseas 
which are germane to verification of his 
contended stressors.  If suggested by the 
JSRRC, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

3.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any in-service stressful event, 
verified by the JSRRC or other sources.  
The RO should also make a determination 
as to whether or not the Veteran engaged 
in combat with the enemy.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

4.  After completion of the above 
development, if exposure to a stressor 
has been verified, the RO should schedule 
the Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated tests and 
studies, including PTSD sub scales, 
should be performed.  The claims file and 
the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examiner should comment 
as to whether he believes that PTSD is 
the appropriate diagnosis, then the 
examiner must specifically identify 
which, if any, of the verified in-service 
stressors detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
Veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The Veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the Veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

6.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




